Order entered April 28, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00543-CV

                  IN RE YAN BENJAMIN WILHELM ASSOUN, Relator
                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-55049-2009

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s emergency motion for stay. We ORDER relator to bear the costs of this

original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE